Title: To James Madison from John Coburn, 16 September 1807
From: Coburn, John
To: Madison, James



Sir,
Septr. 16th: 1807

In consequence of my appointment, as a Judge in the Territory of Louisiana, I resigned the same office in Kentucky, and have spent some time in the Territory, in the discharge of my duty.  Having exchanged a situation in the Michigan territory for Louisiana, my appointment took place in the recess of Congress.
I shall be thankful to you for any attention you may think proper to bestow on the continuation of this appointment, at as early a day as convenient, after the meeting of the Senate.  I am Sir with real respect Yr mo. obt.

Jno. Coburn

